Exhibit 10.9

 

AMENDMENT NO. 1 TO

SECOND AMENDED AND RESTATED

LOAN FUNDING AND SERVICING AGREEMENT

(ACS Funding Trust I)

 

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED LOAN FUNDING AND SERVICING
AGREEMENT, dated as of August 27, 2004 (this “Amendment”), is entered into by
and among ACS FUNDING TRUST I, as the borrower (in such capacity, the
“Borrower”), AMERICAN CAPITAL STRATEGIES, LTD., as the servicer (in such
capacity, the “Servicer”), VARIABLE FUNDING CAPITAL CORPORATION, as a conduit
lender (in such capacity, the “Conduit Lender”), WACHOVIA CAPITAL MARKETS, LLC,
as the deal agent (in such capacity, the “Deal Agent”), JPMORGAN CHASE BANK
(“JPMorgan Chase Bank”), as an institutional lender (in such capacity, the
“Institutional Lender”) and as the swingline lender (in such capacity, the
“Swingline Lender”), and is acknowledged and agreed to by WACHOVIA BANK,
NATIONAL ASSOCIATION, as a hedge counterparty (in such capacity, the “Hedge
Counterparty”). Capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms in the Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, the parties hereto are parties to that certain Second Amended and
Restated Loan Funding and Servicing Agreement, dated as of August 10, 2004 (such
agreement as amended, modified, supplemented, waived or restated from time to
time, the “Agreement”);

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein, pursuant to and in accordance with Section 12.1(a) of the
Agreement;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. AMENDMENTS.

 

(a) Section 1.1 is hereby amended by inserting the following defined term in
appropriate alphabetical sequence:

 

“Citigroup”: Citigroup Global Markets Realty Corp., a New York corporation.

 



--------------------------------------------------------------------------------

(b) Section 12.1(a) is hereby amended by adding a new proviso the end of the
first sentence thereof as follows:

 

“; and provided, further, that any amendment to this Agreement which would make
any modification to the definitions of “Advance”, “Advances Outstanding”,
“Aggregate Net Mark to Market Amount”, “Borrowing Base”, “Class C Securities”,
“Facility Amount”, “Fair Market Value”, “Maximum Availability”, “Pro Rata
Share”, “Required Equity Contribution” and “Termination Event” shall not be
effective without the written agreement of the Borrower, the Deal Agent, VFCC,
JPMorgan Chase Bank and Citigroup”.

 

SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED AND WAIVED.

 

Except as specifically amended and waived hereby, all provisions of the
Agreement shall remain in full force and effect. After this Amendment becomes
effective, all references to the Agreement, the “Loan Funding and Servicing
Agreement,” “hereof,” “herein,” or words of similar effect referring to the
Agreement shall be deemed to mean the Agreement as amended hereby. This
Amendment shall not constitute a novation of the Agreement, but shall constitute
an amendment and waiver thereof. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein.

 

SECTION 3. REPRESENTATIONS.

 

Each of the Borrower and Servicer represent and warrant as of the date of this
Amendment as follows:

 

(i) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

 

(ii) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (A) its charter,
by- laws, or other organizational documents, or (B) any Applicable Law;

 

(iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment by or against it;

 

(iv) this Amendment has been duly executed and delivered by it;

 

(v) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

 

- 2 -



--------------------------------------------------------------------------------

(vi) it is not in default under the Agreement; and

 

(vii) there is no Termination Event, Unmatured Termination Event, or Servicer
Termination Event.

 

SECTION 4. CONDITIONS TO EFFECTIVENESS.

 

The effectiveness of this Amendment is conditioned upon (i) payment of the
outstanding fees and disbursements of Dechert LLP, as counsel to the Deal Agent
and (ii) delivery of executed signature pages by all parties hereto to the Deal
Agent.

 

SECTION 5. MISCELLANEOUS.

 

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

 

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

 

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

 

(f) This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

 

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[Remainder of Page Intentionally Left Blank]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

ACS FUNDING TRUST I, as Borrower

By:  

American Capital Strategies, Ltd., as Servicer

By:  

/s/ Malon Wilkus

   

Name:

 

Malon Wilkus

   

Title:

 

President, Chairman and CEO

AMERICAN CAPITAL STRATEGIES, LTD., as Servicer By:  

/s/ Thomas McHale

   

Name:

 

Thomas McHale

   

Title:

 

Vice President, Finance and

   

Investor Relations and Assistant Secretary

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

1st Amendment to 2nd Amended and Restated Loan Funding and

Servicing Agreement

 



--------------------------------------------------------------------------------

VARIABLE FUNDING CAPITAL CORPORATION, as a Conduit Lender By:   Wachovia Capital
Markets, LLC, as attorney-in-fact By:  

/s/ Douglas R. Wilson, Sr.

   

Name:

 

Douglas R. Wilson, Sr.

   

Title:

 

Vice President

WACHOVIA CAPITAL MARKETS, LLC,

as the Deal Agent

By:  

/s/ Paul A. Burkhart

   

Name:

 

Paul A. Burkhart

   

Title:

 

Vice President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

1st Amendment to 2nd Amended and Restated Loan Funding and

Servicing Agreement

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as an Institutional Lender By:  

/s/ Christine Herrick

   

Name:

 

Christine Herrick

   

Title:

 

Vice President

JPMORGAN CHASE BANK, as the Swingline Lender By:  

/s/ Christine Herrick

   

Name:

 

Christine Herrick

   

Title:

 

Vice President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

1st Amendment to 2nd Amended and Restated Loan Funding and

Servicing Agreement

 



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date above first written. WACHOVIA BANK,
NATIONAL ASSOCIATION, as the Hedge Counterparty

By:

 

/s/ Bruce Young

   

Name:

 

Bruce Young

   

Title:

 

Senior Vice President

 

1st Amendment to 2nd Amended and Restated Loan Funding and

Servicing Agreement

 